Citation Nr: 0621368	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder, 
bipolar disorder, generalized anxiety disorder and 
somatization disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and June 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan that denied the veteran's claim of 
entitlement to service connection for Crohn's disease and an 
acquired psychiatric disorder, to include major depressive 
disorder, bipolar disorder, generalized anxiety disorder and 
somatization disorder.  The veteran filed a timely appeal of 
these determinations to the Board.

In his April 2004 Notice of Disagreement, the veteran 
requested the opportunity to testify at a hearing held before 
a Veterans Law Judge. In May 2004, however, the veteran 
withdrew his hearing request and, since that time, has not 
requested the opportunity to testify at another Board 
hearing.  In light of the above, the Board finds that the 
veteran's request to testify at a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

Here, the veteran contends that he contracted Crohn's disease 
in service a result of either a back injury or food 
poisoning.  The veteran's entrance examination indicates that 
the veteran suffered food poisoning prior to service (1976), 
but his service medical records do not indicate food 
poisoning in service.  His service records do, however, 
indicate possible back injury.  In addition, while the 
veteran's separation examination indicates a hernia and 
rectal examination within normal limits, the Board notes that 
that the veteran was diagnosed with Crohn's disease as early 
as 1984, very close in time to his service separation. 

With respect to the veteran's psychiatric claim, the Board 
notes that the veteran has been diagnosed with various 
psychiatric disorders, to include major depression, bipolar 
disorder, generalized anxiety disorder, somatization 
disorder, various substance abuse issues, borderline 
personality disorder and paranoid personality disorder.  The 
veteran's service medical records do not indicate complaints 
or treatment for any psychiatric condition in service and his 
separation examination was normal.  His post-service records, 
however, indicate that some of his current psychiatric 
difficulties may be secondary to his Crohn's disease.   

The Board, however, notes that the veteran has not been 
afforded a VA examination in connection with his claims.  In 
this case, a VA examination is warranted to determine the 
etiology of the veteran's Crohn's disease, to include whether 
this condition had its onset during or as a result of his 
service, and to determine if any of the veteran's various 
psychiatric conditions may be secondary to his Crohn's 
disease.  See 38 U.S.C.A § 5103A (West 2002 & Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

The Board also notes that the veteran is receiving disability 
benefits from the Social Security Administration.  The 
veteran's claims file contains records related to this award.  
The RO should, however, determine whether the records 
contained in the veteran's claims file constitute all of the 
records related to this award that may be available from the 
Social Security Administration and, if not, make all 
necessary attempts to obtain any additional records related 
to this award. 38 C.F.R. § 3.159.  See also 38 C.F.R. 
§ 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

Finally, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  ,In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for his Crohn's disease 
or any of his psychiatric conditions.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  As applicable, the RO should request, 
directly from the SSA, complete copies of 
any disability determination(s) it has 
made concerning the veteran, as well as 
copies of the medical records that served 
as the basis for any such decision(s).  
All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

4.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran's Crohn's disease is 
related to or had its onset during 
service.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of Crohn's 
disease found to be present.  If the 
examiner diagnoses the veteran as having 
Crohn's disease, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
condition was caused by or had its onset 
during service or within one year of 
service.  In this regard, the examiner 
should comment on the veteran's service 
medical records and indications in his 
post-service records that the veteran was 
diagnosed with this condition as early as 
1984.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

As appropriate, the RO should then afford 
the veteran a VA psychiatric examination 
to determine whether any psychiatric 
condition found to be present was caused 
by or is secondary to his Crohn's 
disease.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric condition found to be 
present.  If the examiner diagnoses the 
veteran as having one or more psychiatric 
disorders, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
condition was caused by or is secondary 
to his Crohn's disease.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report. 

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claims.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



